Exhibit 99.4 LITHIA MOTORS, INC. UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL INFORMATION The unaudited pro forma combined condensed financial statements have been prepared to give effect to the acquisition by Lithia Motors, Inc. (“Lithia”) of DCH Auto Group (USA), Inc. (“DCH”) on October 1, 2014. The unaudited pro forma combined condensed financial statements were prepared using the purchase method of accounting in accordance with the Financial Accounting Standards Board Accounting Standards Codification Topic 805 "Business Combinations" and with the assumptions, reclassifications and adjustments described in the accompanying notes to the unaudited pro forma combined condensed financial statements. The unaudited pro forma combined condensed balance sheet as of June 30, 2014 reflects the acquisition as if it had been completed on June 30, 2014. The unaudited pro forma combined condensed statements of operations for the six months ended June 30, 2014 and for the year ended December 31, 2013 illustrate the effect of the acquisition of DCH as if it had occurred on January 1, 2013. The unaudited pro forma combined condensed statement of operations for the six months ended June 30, 2014 combines the historical unaudited statement of operations of Lithia for the six months ended June 30, 2014 and DCH's historical unaudited statement of operations for the six months ended June 30, 2014. The unaudited pro forma combined condensed statement of operations for the year ended December 31, 2013 combines the historical audited statement of operations of Lithia for the year ended December 31, 2013 and DCH’s historical audited statements of operations for the year ended December 31, 2013. The pro forma combined condensed balance sheet and statement of operations were adjusted to reflect certain reclassification adjustments to conform DCH's presentation to Lithia’s presentation. Refer to Note 3 for a description of these reclassification adjustments. The unaudited pro forma combined condensed financial statements should be read in conjunction with the historical consolidated financial statements and accompanying notes contained in the Lithia Annual Report on Form 10-K for the year ended December 31, 2013 and the Lithia Quarterly Report on Form 10-Q for the period ended June 30, 2014 as well as the historical consolidated financial statements and accompanying notes for DCH contained in Exhibits 99.2, and 99.3 included with Lithia’s current report on Form 8-K/A dated October 1, 2014. The unaudited pro forma combined condensed financial information is presented based on the assumptions and adjustments described in the accompanying notes that we believe are reasonable. The historical financial information has been adjusted to give effect to pro forma adjustments that are (1) directly attributable to the acquisition, (2) factually supportable, and (3) for the purposes of the pro forma combined condensed statements of operations, expected to have a continuing impact on the combined results of Lithia. In addition, certain non-recurring expenses expected to be incurred within the first twelve months after the acquisition are also not reflected in the pro forma statements. The unaudited pro forma combined condensed financial statements do not include any pro forma adjustments relating to costs of integration that the combined company may incur or post-integration cost reductions that may be realized as such adjustments would be forward-looking. The pro forma information is presented for illustrative purposes only and is not necessarily indicative of the operating results or financial position that would have occurred as of the date or during the periods presented nor is it necessarily indicative of future operating results or financial position. LITHIA MOTORS, INC. AND SUBSIDIARIES Pro Forma Combined Condensed Balance Sheet As of June 30, 2014 (In thousands) (Unaudited) DCH Auto Group Pro Forma Lithia (USA), Inc. Adjustments Pro Forma Motors, Inc. (Note3) (Note 4) Combined Assets Current Assets: Cash and cash equivalents $ 28,203 $ 12,473 $ - $ 40,676 Contracts in transit and accounts receivable, net 191,228 74,938 - 266,166 Inventories, net 981,223 285,147 23,201 (a) 1,289,571 Deferred income taxes 222 8,942 (h) 425 Other current assets 12,028 5,531 - 17,559 Total Current Assets 1,212,904 387,031 14,462 1,614,397 Property and equipment, net 528,254 223,616 13,840 (b) 765,710 Goodwill 65,004 111,866 38,253 (c) 215,123 Franchise value 77,728 30,660 55,343 (c) 163,731 Deferred income taxes 14,624 - (h) - Other non-current assets 41,613 6,593 15,581 (d) 63,787 Total Assets $ 1,940,127 $ 759,766 $ 122,855 $ 2,822,748 Liabilities and Stockholders' Equity Current Liabilities: Floor plan notes payable $ 20,598 $ 37,171 $ (e) $ 37,113 Floor plan notes payable: non-trade 806,684 248,832 - 1,055,516 Current maturities of long-term debt 7,578 69,030 (e) 70,874 Trade payables 56,384 29,013 - 85,397 Accrued liabilities 112,742 48,233 1,705 (f),(g) 162,680 Total Current Liabilities 1,003,986 432,279 1,411,580 Long-term debt, less current maturities 260,835 17,715 358,313 (e) 636,863 Deferred revenue 48,918 - - 48,918 Deferred income taxes - 42,985 29,402 (h) 72,387 Other long-term liabilities 34,537 5,439 1,437 (f),(g) 41,413 Total Liabilities 1,348,276 498,418 364,467 2,211,161 Total stockholders' equity and equity subject to possible redemption 591,851 261,348 (i) 611,587 Total Liabilities and Stockholders' Equity $ 1,940,127 $ 759,766 $ 122,855 $ 2,822,748 See accompanying notes to the unaudited pro forma condensed statements. LITHIA MOTORS, INC. AND SUBSIDIARIES Pro FormaCondensed Statements of Operations For theSix Months Ended June 30, 2014 (In thousands, except per share amounts) (Unaudited) DCH Auto Group Pro Forma Lithia (USA), Inc. Adjustments Pro Forma Motors, Inc. (Note3) (Note 4) Combined Revenues: New vehicle $ 1,274,006 $ 703,573 $ - $ 1,977,579 Used vehicle retail 612,368 196,659 - 809,027 Used vehicle wholesale 86,979 51,369 - 138,348 Finance and insurance 83,469 32,929 - 116,398 Service, body and parts 218,954 97,710 - 316,664 Fleet and other 24,132 9,186 - 33,318 Total revenues 2,299,908 1,091,426 - 3,391,334 Cost of sales: New vehicle 1,188,988 662,808 - (j) 1,851,796 Used vehicle retail 527,505 173,491 - 700,996 Used vehicle wholesale 84,144 50,575 - 134,719 Service, body and parts 111,940 47,516 - 159,456 Fleet and other 22,970 8,889 - 31,859 Total cost of sales 1,935,547 943,279 - 2,878,826 Gross profit 364,361 148,147 - 512,508 Selling, general and administrative 247,292 125,652 (k),(l),(m) 371,541 Gain (loss) on sale of assets - - - Depreciation and amortization 11,332 6,114 (n) 15,950 Operating income 105,737 16,381 2,899 125,017 Floor plan interest expense - Other interest expense (o),(p) Other income, net 2,083 2 - 2,085 Income from continuing operations before income taxes 97,778 11,209 1,373 110,360 Income tax provision (q) Income from continuing operations, net of income tax 59,864 6,626 838 67,328 Income from discontinued operations, net of income tax 3,179 13,349 - 16,528 Net income $ 63,043 $ 19,975 $ 838 $ 83,856 Basic income per share from continuing operations $ 2.30 $ 2.56 Basic income per share from discontinued operations 0.12 0.63 Basic net income per share $ 2.42 $ 3.19 Shares used in basic per share calculations 26,047 269 (r) 26,316 Diluted income per share from continuing operations $ 2.27 $ 2.53 Diluted income per share from discontinued operations 0.12 0.62 Diluted net income per share $ 2.39 $ 3.15 Shares used in diluted per share calculations 26,326 269 (r) 26,595 See accompanying notes to the unaudited pro forma condensed statements. LITHIA MOTORS, INC. AND SUBSIDIARIES Pro Forma CombinedCondensed Statements of Operations For theYear Ended December 31, 2013 (In thousands, except per share amounts) DCH Auto Group Pro Forma Lithia (USA), Inc. Adjustments Pro Forma Motors, Inc. (Note3) (Note 4) Combined Revenues: New vehicle $ 2,256,598 $ 1,356,733 $ - $ 3,613,331 Used vehicle retail 1,032,224 391,148 - 1,423,372 Used vehicle wholesale 158,235 94,296 - 252,531 Finance and insurance 139,007 58,661 - 197,668 Service, body and parts 383,483 183,529 - 567,012 Fleet and other 36,202 9,842 - 46,044 Total revenues 4,005,749 2,094,209 - 6,099,958 Cost of sales: New vehicle 2,105,480 1,283,576 (j) 3,387,407 Used vehicle retail 881,366 342,474 - 1,223,840 Used vehicle wholesale 155,524 94,735 - 250,259 Service, body and parts 197,913 88,572 - 286,485 Fleet and other 34,513 9,473 - 43,986 Total cost of sales 3,374,796 1,818,830 5,191,977 Gross profit 630,953 275,379 1,649 907,981 Asset impairments - 1,914 - 1,914 Selling, general and administrative 427,400 218,713 (k),(l),(m) 643,605 Gain (loss) on sale of assets - - Depreciation and amortization 20,035 13,220 (n) 29,270 Operating income 183,518 41,532 8,142 233,192 Floor plan interest expense - Other interest expense (o),(p) Other income, net 2,993 - - 2,993 Income from continuing operations before income taxes 165,788 28,619 5,116 199,523 Income tax provision (q) Income from continuing operations, net of income tax 105,214 16,576 3,205 124,995 Income (loss) from discontinued operations, net of income tax 786 - 736 Net income $ 106,000 $ 16,526 $ 3,205 $ 125,731 Basic income per share from continuing operations $ 4.08 $ 4.79 Basic income per share from discontinued operations 0.03 0.03 Basic net income per share $ 4.11 $ 4.82 Shares used in basic per share calculations 25,805 269 (r) 26,074 Diluted income per share from continuing operations $ 4.02 $ 4.72 Diluted income per share from discontinued operations 0.03 0.03 Diluted net income per share $ 4.05 $ 4.75 Shares used in diluted per share calculations 26,191 269 (r) 26,460 See accompanying notes to the unaudited pro forma condensed statements. NOTES TO UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL INFORMATION 1. Basis of Presentation The following unaudited pro forma combined condensed financial statements have been prepared to give effect to the acquisition by Lithia of DCH on October 1, 2014. The unaudited pro forma combined condensed financial statements were prepared using the purchase method of accounting in accordance with the Financial Accounting Standards Board Accounting Standards Codification Topic 805 "Business Combinations" and with the assumptions, reclassifications and adjustments described in the accompanying notes to the unaudited pro forma combined condensed financial statements. The pro forma adjustments are based on management's preliminary estimates of the fair value and useful lives of the assets acquired and liabilities assumed and have been prepared to illustrate the estimated effect of the acquisition and certain other adjustments. The unaudited pro forma combined condensed balance sheet as of June 30, 2014 gives effect to the acquisition of DCH as if it was completed on that date, and was derived from the historical unaudited consolidated balance sheet of DCH as of June 30, 2014 combined with Lithia’s historical unaudited consolidated balance sheet as of June 30, 2014. The unaudited pro forma combined condensed statements of operations for the six months ended June 30, 2014 and the year ended December 31, 2013 illustrate the effect of the acquisition of DCH as if it had occurred on January 1, 2013, and were derived from the unaudited consolidated statement of operations for the six months ended June 30, 2014 and the historical audited consolidated statement of operations for DCH for the twelve months ended December 31, 2013, combined with Lithia’s unaudited consolidated statement of operations for the six months ended June 30, 2014 and historical audited consolidated statement of operations for the year ended December 31, 2013, respectively. The pro forma combined condensed balance sheet and statements of operations were also adjusted to reflect certain reclassifications to conform DCH’s presentation to Lithia’s presentation. Refer to Note 3 for a description of these reclassification adjustments. 2. Description of Acquisition On October 1, 2014, Lithia completed its previously announced acquisition of DCH, for approximately $578.6 million in cash and 268,770 shares of Lithia Class A common stock. The aggregate cash paid consist of $577.0 million plus an estimated final payment of $1.6 million based on the purchase price reflecting the final acquisition balance sheet. Lithia has agreed to make future payments based on gains recognized on the sale of certain real estate properties if they occur within 60 months after closing. Additionally, Lithia assumed $69.6 million in floor plan notes payable and long-term debt. The total preliminary acquisition consideration is as follows (in thousands): Cash paid for initial consideration $ Final purchase price adjustment Fair value of contingent consideration 268,770 of Class A common stock valued at $73.43 per share Total preliminary purchase price $ Estimated Purchase Price Allocation Under the purchase method of accounting, the total estimated purchase price shown in the table above is allocated to the tangible and intangible assets acquired and liabilities assumed based on their estimated fair values. The purchase price was allocated using the information currently available, and Lithia may adjust the preliminary purchase price allocation after obtaining more information regarding, among other things, assets valuations, liabilities assumed and revisions to preliminary estimates. The purchase price in excess of the fair value of the tangible and identified intangible assets acquired less liabilities assumed is recognized as goodwill. The preliminary allocation of the purchase price estimated at the October 1, 2014 acquisition date is as follows (in thousands): Total preliminary purchase price $ Estimated fair value of net tangible assets acquired and liabilities assumed: Cash and cash equivalents $ Accounts receivables, net Inventories Other current assets Property and equipment, net Other assets Floor plan notes payable Trade payables Accrued liabilities Long-term debt Other liabilities Estimated fair value of identifiable intangible assets acquired: Franchise value $ Trade name Estimated net deferred tax liability Estimated goodwill $ 3. Reclassifications Certain reclassifications have been made to conform DCH’s historical financial statements to Lithia’s presentation. These reclassifications consisted of the following: ● Floor plan financing for vehicles with manufacturer-affiliated lenders of $37.2 million was reclassified from current maturities of long-term debt to floor plan notes payable as of June 30, 2014 ● Estimated financing for new vehicle inventory of $248.8 million was reclassified from current maturities of long-term debt to floor plan notes payable, non-trade as of June 30, 2014 ● Revenues related to the wholesaling of used vehicles for $51.4 million and $94.3 million, respectively, for the six months ended June 30, 2014 and year ended December 31, 2013 were reclassified from used vehicle retail revenues to used vehicle wholesale revenues ● Revenues related to fleet sales for $9.2 million and $9.8 million, respectively, for the six months ended June 30, 2014 and year ended December 31, 2013 were reclassified from new vehicle revenues to fleet and other revenues ● Costs related to the wholesaling of used vehicles for $50.6 million and $94.7 million, respectively, for the six months ended June 30, 2014 and year ended December 31, 2013 were reclassified from used vehicle retail cost of sales to used vehicle wholesale cost of sales ● Costs related to the internal reconditioning of new vehicles for $1.8 million and $3.2 million, respectively, for the six months ended June 30, 2014 and year ended December 31, 2013 were reclassified from service, body and parts cost of sales to new vehicle cost of sales ● Costs related to the internal reconditioning of used vehicles for $6.0 million and $10.9 million, respectively, for the six months ended June 30, 2014 and year ended December 31, 2013 were reclassified from service, body and parts cost of sales to used vehicle cost of sales ● Cost associated with finance and insurance of $299,000 for the year ended December 31, 2013 were reclassified from finance and insurance cost of sales to finance and insurance revenues ● Costs related to fleet sales for $8.9 million and $9.5 million, respectively, for the six months ended June 30, 2014 and year ended December 31, 2013 were reclassified from new vehicle cost of sales to fleet and other cost of sales ● Gain (loss) on the sale of assets for $(14,000) and $4.0 million, respectively, for the six months ended June 30, 2014 and year ended December 31, 2013 were reclassified from gain (loss) on the sale of assets to selling, general and administrative ● Real estate rental income of $396,000 and $860,000, respectively, for the six months ended June 30, 2014 and year ended December 31, 2013 were reclassified from other income, to selling, general and administrative ● Estimated interest expense for new vehicle floor plan financing of $1.9 million and $3.9 million, respectively, for the six months ended June 30, 2014 and year ended December 31, 2013 were reclassified from other interest expense to floor plan interest expense. 4. Pro Forma Adjustments Pro forma adjustments are necessary to reflect the estimated purchase price, to adjust amounts related to DCH’s net tangible and intangible assets to an estimate of their fair values, to reflect the amortization expense related to the estimate amortizable intangible assets, to reflect changes in depreciation and amortization expense resulting from the estimated fair value adjustments to net tangible assets and to reflect the income tax effect related to the pro forma adjustments. The following pro forma adjustments are included in the unaudited pro forma combined condensed balance sheet and statements of operations: a. To eliminate the last-in, first-out (LIFO) inventory reserve. b. To record property, plant and equipment fair-value adjustment. c. To record the following adjustments to goodwill and franchise value (in thousands): Franchise Value Goodwill Estimated value acquired from transaction $ $ Less: DCH’s historical goodwill and intangible assets $ $ d. To record other non-current asset fair value adjustments mainly related to the DCH trade name e. To record the following adjustment to long-term debt (in thousands): Financing of cash paid for acquisition purchase price $ Financing of cash paid for loan associated with ESOP andrepurchase of shares in the DCH Auto Group Senior StockPurchase Plan Less: DCH’s new vehicle floor plan notes payable paid offat closing Less: DCH’s mortgages paid off at closing Less: DCH’s line of credit paid off at closing $ f. To record contingent consideration contemplated in acquisition purchase price g. To record accrued and other long-term liabilities fair value adjustments h. To record the net deferred tax liability resulting from purchase accounting i. To record the following adjustments to shareholders’ equity (in thousands): Elimination of DCH’s historical stockholders’ equity $ Fair value of Lithia Class A common stock issued inconnection with the acquisition $ j. To eliminate the LIFO inventory valuation impact of $1.6 million for the year ended December 31, 2013. DCH did not record a LIFO inventory valuation impact for the six months ended June 30, 2014 k. To eliminate non-recurring direct and incremental acquisition-related costs such as legal, accounting, valuation, and other professional services and expenses associated with the transaction, of which Lithia has incurred $163,000 through June 30, 2014 and expects to incur an additional $1.1 million. While presented in the Unaudited Pro Forma Combined Condensed Balance Sheet, the expected future costs have been excluded from the Unaudited Pro Forma Combined Condensed Statements of Operations l. To eliminate expenses associated with the ESOP that was terminated prior to the acquisition m. To record the accretion of favorable and unfavorable lease reserves n. To record the depreciation adjustment for the change in basis and amortization of the DCH trade name o. To eliminate the interest expense associated with DCH’s terminated interest rate swap p. To record the interest expense associated with the financing structure used to fund the acquisition q. To record the estimated income tax expense associated with the pro forma adjustments r. To reflect the share count adjustment for the Lithia common stock issued in connection with the acquisition 5. Integration, Restructuring, and Transaction Costs The combined company expects to incur approximately $1.3 million in transaction costs in connection with the acquisition. Of the charges, $1.1 million are expected to be incurred in the third and fourth quarters of 2014. The combined company may incur charges to operations that Lithia cannot reasonably estimate in the fourth quarter of 2014 or the following quarters to reflect costs associated with integrating the two businesses. In addition, the combined company may incur additional charges relating to the transaction in subsequent periods, which could have a material impact on the combined company's financial position or results of operations.
